Citation Nr: 0429028	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  96-02 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a sinus disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
December 1971, and from November 1990 to May 1991.

This appeal initially arose from a rating decision dated in 
July 1995 in which the Department of Veterans Affairs (VA), 
Montgomery, Alabama, regional office (RO) determined that new 
and material evidence had not been submitted to reopen the 
veteran's claim for entitlement to service connection for a 
sinus condition.

A videoconference hearing was held in March 1998, and a 
personal hearing was held at the RO in October 1999.

In December 1999, the Board remanded this issue for 
additional development.

In November 2002, the Board reopened this claim based on new 
and material evidence, and undertook additional development 
of the appellant's claim pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2).  However, 38 C.F.R. § 19.9(a)(2) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit (hereinafter, "the Federal Circuit").  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, Nos. 
02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003).  Therefore, this case was remanded again in May 
2003, and it has returned for appellate action.


FINDINGS OF FACT

1.  All relevant evidence and information necessary for an 
equitable disposition of the appeal have been obtained.

2.  The April 1991 service separation examination report 
reflects a diagnosis of chronic sinusitis.

3.  Post-service medical records dated after April 1991 
reflect long-standing treatment for sinusitis and related 
problems.

4.  The veteran has presented credible and competent 
testimony regarding continuity of his sinus symptoms since 
his release from military service.

5.  The veteran's current sinusitis cannot reasonably be 
dissociated from the sinusitis which was diagnosed during his 
military service.


CONCLUSION OF LAW

Sinusitis was incurred during the veteran's active military 
service from November 1990 to May 1991.  38 U.S.C.A. §§ 1110, 
1117, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  In view of the grant of service connection, 
a discussion of VA's compliance with this law in the context 
of the claim for an increased rating is unnecessary.  




II.  Service Connection

The appellant essentially asserts that service connection 
should be granted for his sinus disorder because it is the 
direct result of his service.  He has testified that he has 
experienced sinus problems during his first tour of duty in 
the early 1970s and during his tour in Southwest Asia in 
1990-1991.  He further asserts that his sinusitis, in 
essence, arose from "some exposure" while serving in the Gulf 
War.  Therefore, he believes that service connection for his 
sinusitis is warranted.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110.  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).

In addition, service-connected disability compensation may be 
paid to (1) a claimant who is "a Persian Gulf veteran"; (2) 
"who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  38 C.F.R. § 3.317(a); see also 38 U.S.C.A. § 
1117; 66 Fed. Reg. 56,614-56,615 (November 9, 2001).

The Board notes that during the current appeal, amendments 
were made to both 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  
See 66 Fed. Reg. 56,614-56,615 (2001); Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  

The veteran's service medical records from his first tour of 
duty are not available.

The veteran has apparently served in the National Guard since 
at least 1977.  According to a May 1977 National Guard 
examination report, the veteran's sinuses were described as 
normal.  On the accompanying Report of Medical History, the 
veteran indicated that he had never had sinusitis.  The 
subsequent National Guard examination reports reflect the 
same findings, including those from June 1981, July 1985, and 
May 1989.

The service medical records from the veteran's second tour of 
duty are negative for complaints or treatment for sinusitis.  
The April 1991 REFRAD (release from active duty) report 
contains a contradiction, however.  The examiner noted that 
the veteran's sinuses were normal, and the veteran indicated 
in the associated Report of Medical History that he had never 
had sinusitis (See section 11) and that he was in good health 
(See section 8).  In contrast, an examiner wrote in section 
25 of the Report of Medical History that the veteran had 
chronic sinusitis.

As for the post-service medical evidence, the veteran was 
diagnosed with sinusitis in an August 1992 VA outpatient 
treatment record.  The subsequent post-service medical 
evidence reveals frequent treatment for chronic sinusitis.

A VA respiratory examination report, dated in July 1995, 
shows complaints of "episodes of nasal congestion and 
yellowish-white discharge with pressure over the maxillary 
and frontal sinus areas associated with unsteadiness and 
nausea...".  The examiner's impressions were chronic, 
recurrent rhinosinusitis (allergic and/or vasomotor type).    

A VA nose and sinuses examination report, dated in January 
1999, shows  a diagnosis of allergic rhinitis, which was 
consistent with the veteran's history.  The examiner added 
that the etiology was unknown.

According to a November 2001 treatment record from a private 
provider, the veteran was diagnosed with sinusitis.

The Board finds that the evidence of record supports a 
finding of service connection for sinusitis.  See 38 C.F.R. § 
3.303.  The April 1991 service examiner noted that the 
veteran had chronic sinusitis.  Subsequent post-service 
medical evidence shows that he veteran was routinely treated 
for sinusitis and related problems.  VA examination reports 
from July 1995, January 1999, and March 2003 reflect 
diagnoses of sinusitis and allergic rhinitis.  

The Board has considered a March 2003 VA examination report 
in which the examiner noted that, although the veteran was 
exposed to sand and dust storms while in Southwest Asia, it 
was not likely that the veteran's current sinus disorder was 
related to service there.  Nevertheless, the record shows 
that the veteran was diagnosed with chronic sinusitis on 
service separation in April 1991, and has continued to be 
treated routinely since that time.  In view of this, the 
Board considers that the record raises a reasonable doubt on 
the question of whether service connection is warranted for a 
sinus disorder.  Resolving that doubt in his favor, the Board 
concludes that for VA purposes, the evidence satisfactorily 
shows that service connection is warranted for a sinus 
disorder.  


ORDER

Service connection for sinusitis is granted.



________________________________	 
______________________________                              
MARK W. GREENSTREET                            JEFF 
MARTIN
Member, Board of Veterans' Appeals         Member, Board of 
Veterans' Appeals


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



